Citation Nr: 1104297	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
service-connected residuals of a right thumb injury, including 
posttraumatic neuropraxias of the digital nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from December 2002 to August 2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
right thumb disability manifested with symptomatology including a 
loss of epicritic fine wire sensitivity in a circumscribed two-
centimeter area at the very tip of the right thumb,   a 1.5-
centimeter laceration extending from the tip of his right 
thumbnail over the distal portion of the volar pad that was not 
tender to palpation and exhibited no phantom pain, and range of 
motion consisting of dorsiflexion to 30 degrees and palmar 
flexion to 90 degrees for the portion of the appeal period prior 
to April 13, 2010. 

2.  The competent evidence of record shows that the Veteran's 
right thumb disability manifested with symptomatology including 
decreased manual dexterity, problems with lifting and carrying, 
lack of stamina, weakness or fatigue, numbness, and decreased 
strength for the portion of the appeal period from April 13, 
2010.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the 
service-connected residuals of a right thumb injury, including 
posttraumatic neuropraxias of the digital nerve, have not been 
met or approximated for the portion of the appeal period prior to 
April 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic 
Code 8715 (2010).

2.  The criteria for an evaluation of 30 percent for the service-
connected residuals of a right thumb injury, including 
posttraumatic neuropraxias of the digital nerve, have been 
approximated for the portion of the appeal period from April 13, 
2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8715 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to ask the Veteran to identify all treatment 
providers who might possess evidence relevant to his claim and to 
provide the records if he had them in his possession, as well as 
schedule the Veteran for a VA examination in order to determine 
the current severity of the Veteran's right thumb disability.  A 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC sent the 
Veteran a VCAA notice letter asking for information on his 
private physicians in December 2009 and three VA Forms 21-4142, 
Authorization and Consent to Release Information.  The Veteran 
did not return a VA Form 21-4142 to the AMC, and the AMC could 
not obtain his private medical records.  The AMC also afforded 
him with an adequate medical examination in April 2010.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In January 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  Subsequent VCAA notice letters dated September 
2007 and December 2009 addressed the elements of degree of 
disability and effective date.    

Service connection was established for the Veteran's right thumb 
disability in September 2006.  The Board notes that the Veteran 
is challenging an initial evaluation assigned following the grant 
of service connection.  The United States Court of Appeals for 
the Federal Circuit has held that once service connection is 
granted, the claim is substantiated and additional notice is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board further notes that the Veteran was provided with a copy 
of the September 2006 rating decision, the October 2007 statement 
of the case, the Board's December 2009 remand, and the October 
2010 supplement statement of the case, which cumulatively 
included a discussion of the facts of the claim, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in January 
2006 and April 2010 and associated the Veteran's service 
treatment records (STRs) with the claims file.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case were more than 
adequate, as they were predicated on a full reading of the 
Veteran's claims file.  The examinations included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings  contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2010).

Analysis

The Veteran appealed his initial 10 percent disability rating, 
claiming that his disability had worsened since he filed his 
claim.  The Veteran's disability is currently rated by analogy 
under hyphenated Diagnostic Code 8799-8715 for diseases of the 
peripheral nerves under which a 70 percent rating is warranted 
for complete paralysis of the median nerve, such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances.  A 50 percent rating is 
warranted for severe incomplete paralysis of the dominant hand.  
A 30 percent rating is warranted for moderate incomplete 
paralysis of the dominant hand, and a 10 percent rating is 
warranted for mild incomplete paralysis of the dominant hand.  38 
C.F.R. § 4.124a (Diagnostic Code 8715) (2010).

Additionally, the Veteran's disability could be rated under 
Diagnostic Code 5228 for limitation of motion of the thumb under 
which, a 20 percent rating is warranted where there is a gap of 
more than two inches (5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted where there is a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a (Diagnostic Code 5228) (2010).  However, there is 
no evidence of a gap between the Veteran's thumb pad and his 
fingers.  As such, a rating under Diagnostic Code 5228 would not 
be beneficial for the Veteran.  

Although applicable to disabilities of the thumb, the evidence of 
record does not indicate that the Veteran experiences ankylosis 
of his right thumb nor has the Veteran's right thumb been 
amputated; thus, a rating under those Diagnostic Codes 5152 and 
5224 is not appropriate.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5152, 5224) (2010).

In January 2006, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the Veteran's 
claims file; however, because the Veteran had not sought 
treatment for his right thumb disability, there were no post-
service medical treatment records associated with the file.  The 
examiner noted that the Veteran suffered an in-service crushing 
injury to his right thumb.  At the examination, the Veteran 
reported that he experienced persistent loss of epicritic 
sensation in the distal portion of the volar pad of his right 
thumb and difficulty pinching and picking up small objects.  
However, the Veteran denied pain, swelling, or loss of strength 
and indicated that he was able to perform all the functions of 
his firefighting job without modifications or restrictions.  The 
Veteran also had excellent grasp and was able to oppose his thumb 
to the fifth finger and maintain this posture against resistance.  
The examiner concluded that the Veteran experienced a loss of 
epicritic fine wire sensitivity in a circumscribed two-centimeter 
area at the very tip of the right thumb.  In addition, the 
examiner noted that the Veteran had a 1.5-centimeter laceration 
extending from the tip of his right thumbnail over the distal 
portion of the volar pad that was not tender to palpation and 
exhibited no phantom pain.  At the examination, the Veteran's 
range of motion was dorsiflexion to 30 degrees and palmar flexion 
to 90 degrees.  The examiner diagnosed the Veteran with a healed 
crush injury with open comminuted fracture, distal phalanx, of 
the right thumb and mild posttraumatic neuropraxias digital nerve 
of the right thumb.

At an October 2009 hearing, the Veteran stated that his symptoms 
had worsened since his initial evaluation.  Specifically, the 
Veteran stated that he experienced radiating pain and numbness in 
his right thumb and, although his right hand grip was good, he 
had almost no dexterity in his right hand.  He also testified 
that his right hand cramped up after prolonged use.  Furthermore, 
the Veteran claimed that he had trouble picking up single pieces 
of paper or a dime and could not use a cellular telephone with 
his right thumb.

The Board then remanded the Veteran's claim in order to afford 
him with a new compensation and pension examination, which 
occurred in April 2010.  The Veteran told the examiner that he 
was "stoic" and feared medication complications and side 
effects more than the pain from his injured thumb.  When his pain 
became severe, he would take over-the-counter medications like 
Tylenol or Ibuprofen to relieve it.  The Veteran reported a 
history of overall decrease in hand strength and dexterity, as 
well as pain, limited motion, swelling, deformity, locking, 
weakness, and stiffness.  He also stated that his degree of 
impairment was related to temperature and damp or wet objects, 
which made his job as a firefighter difficult.  He also 
experienced difficulty writing and entering data by keyboard.  
The Veteran's general dexterity was limited, especially lifting 
small objects, such as pieces of paper or wire, and he claimed 
that the pain in his thumb was intense.  

On physical examination, the Veteran had no gap between his right 
thumb pad and fingers, and there was no objective evidence of 
pain on active range of motion.  After repetitive motion, there 
was still no objective evidence of pain or additional limitation 
of motion.  The examiner noted that there was a segment of tissue 
from the distal phalanx amputated and a midline scar extending 
into the nailbed.  He also found that the Veteran's thumb surgery 
resulted in the complete loss of sensation in the terminal 
phalanx and deficient sensation in the remaining phalanx, 
extending to the first metacarpal on its palmar and dorsal 
aspect.  There was no ankylosis of the digit, but the Veteran's 
thumb exhibited a laceration that "split" fat pulp tissue 
beneath the top of his finger with visible indentation.  The 
Veteran lacked sensation and motor strength of the distal phalanx 
thumb, resulting in decreased strength for pushing, pulling, and 
twisting.  The loss of sensation, as well as numbness in his 
thumb, also interfered with manipulations.  The Veteran did not 
lose time from his work schedule but had to refuse extra details 
due to hand fatigue.  Therefore, the examiner found that the 
Veteran's thumb disability had significant effects on his usual 
occupation due to decreased manual dexterity, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, and 
decreased strength.  Finally, the examiner noted that simple 
tasks such as writing, using a keyboard, and fastening buttons 
became vexing for the Veteran, that he experienced weakness of 
grip fighting fires, and that he used his left hand to grasp 
objects that should be grasped with his dominant right hand when 
fighting fires. 

In reviewing the above evidence, the Board finds that the 
Veteran's right thumb disability more closely approximated 
moderate incomplete paralysis than mild incomplete paralysis only 
for portion of the appeal period from April 13, 2010, the date of 
the Veteran's second compensation and pension examination.  
Before that date, the competent evidence of record shows that the 
Veteran performed all the functions of his job without 
modifications or restrictions, had no occasion to seek treatment 
since returning to civilian life, and complained of only little, 
if any, pain in his right thumb.  The Veteran required no 
medication, was not under any type of treatment for his 
disability, and had good range of motion.  The Board finds that 
this symptomatology most closely approximated a mild, incomplete 
paralysis.  The Veteran testified at his hearing that his 
disability had gotten worse.  Indeed, at his April 2010 
compensation and pension examination, the Veteran now experienced 
pain and swelling.  His right thumb disability began to interfere 
with his ability to work as a firefighter, and the Veteran had a 
loss of sensation, numbness, and difficulty with fine 
manipulations, such as writing, using a keyboard, and fastening 
buttons.  The Board finds these symptoms approximate the rating 
criteria for a 30 percent disability rating, representing a 
moderate incomplete paralysis.  However, the Board finds that the 
Veteran's right thumb disability never approximated a severe 
incomplete paralysis.  In this regard, the Board observes that, 
at his worst, the Veteran had no gap between his thumb and 
fingers or no pain following repetitive motion.  He had no 
ankylosis in the joint and did not lose time from his work 
schedule.  

The Board acknowledges that the words "slight," "moderate," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  In light of the foregoing, the Board finds that 
the Veteran's symptoms were productive of only a mild incomplete 
paralysis for the portion of the appeal period prior to April 13, 
2010, and a moderate incomplete paralysis for the portion of the 
appeal period from April 13, 2010.  Thus, the Board further finds 
that the criteria for a 30 percent disability rating, and no 
higher, for his right thumb disability have been approximated for 
the portion of the appeal period from April 13, 2010. To that 
extent, the Veteran's claim is granted.

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis. 38 C.F.R. § 3.321(b) (2010).  Any limits on 
the Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating. The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.


ORDER

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a right thumb injury, 
including posttraumatic neuropraxias of the digital nerve, is 
denied for the portion of the appeal period prior to April 13, 
2010.

2.  Entitlement to an initial rating of 30 percent for the 
service-connected residuals of a right thumb injury, including 
posttraumatic neuropraxias of the digital nerve, is granted for 
the portion of the appeal period prior to April 13, 2010, subject 
to the laws and regulations governing the payment of monetary 
benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


